EXHIBIT 10(iii)(g.3)

 

1984 Mobil Corporation

MANAGEMENT RETENTION PLAN

Restated as of September 27, 2007

 

Article I    Purpose of the Plan

 

The Mobil Management Retention Plan provides a method whereby principal
executive Employees who are meeting superior standards of performance and whose
continued employment is considered key to the growth and success of Mobil
Corporation and its Affiliated Corporations will be afforded special individual
financial incentives to maintain that level of performance and continue
employment until normal or agreed early retirement date.

 

Article II    Definitions

 

2.1 “Affiliated Corporation” means any stock corporation of which a majority of
the voting common or capital stock is owned directly or indirectly by the
Corporation.

 

2.2 “Award Supplement” means an augmentation of a Conditional Retention Award or
a Retention Award for the period of time specified by the Committee by adding to
such award an interest equivalent in an amount or at a rate determined by the
Committee from time to time in its discretion.

 

2.3 “Board of Directors” means the Board of Directors of Mobil Corporation.

 

2.4 “Committee” means the Compensation Committee of the Board of Directors of
Exxon Mobil Corporation or such other committee as may be designated by the
Board of Directors to administer the Plan.

 

2.5 “Conditional Retention Award” means an award made by the Committee under
this Plan which is subject to the conditions set forth in Article V hereof.

 

2.6 “Corporation” means Mobil Corporation, a Delaware corporation, or its
successor.

 

2.7 “Employee” means any person who is a regular full time employee of the
Corporation or an Affiliated Corporation, including those who are officers or
directors of the Corporation. In the discretion of the Committee, this term may
include persons who at the request of the Corporation accept employment with any
company in which the Corporation has a substantial interest.

 

2.8 “Plan” means this Mobil Management Retention Plan.

 

2.9 “Retention Award” means an award made by the Committee under this Plan which
is no longer subject to the conditions set forth in Article V hereof and which
is, therefore, non-forfeitable.

 

1



--------------------------------------------------------------------------------

Article III    Administration of the Plan

 

3.1 Composition of Committee. This Plan shall be administered by the Committee
which shall consist of two or more members of the Board of Directors of Exxon
Mobil Corporation.

 

3.2 Quorum. A majority of the Committee shall constitute a quorum, and the acts
of a majority of the members present at any meeting at which a quorum is
present, or acts approved in writing by all of the members in the absence of a
meeting, shall be the acts of the Committee. Any one or more members of the
Committee may participate in a meeting by telephone conference call or by other
communications equipment device by means of which all persons participating in
the meeting can hear each other. Participation by such means shall constitute
presence in person at such meeting.

 

3.3 Powers. The Committee shall have full and final authority to operate, manage
and administer the Plan on behalf of the Corporation. This authority includes,
but is not limited to:

 

(a) The power to establish the conditions, terms and contingencies of each
grant.

 

(b) The power to prescribe the form or forms of the instruments evidencing
Conditional Retention Awards granted under this Plan.

 

(c) The power to direct the Corporation to make the conversions, accruals, and
payments provided for by the Plan.

 

(d) The power to interpret the Plan.

 

(e) The power to provide regulations for the operation, interpretation,
management and administration of the Plan.

 

(f) The power to delegate to other persons the responsibility to perform
ministerial acts in furtherance of the Plan’s purpose, and

 

(g) The power to engage the services of persons, corporations, or organizations
in furtherance of the Plan’s purpose, including but not limited to, banks,
insurance companies, brokerage firms, and consultants.

 

Article IV    Criteria

 

4.1 Eligibility. Conditional Retention Awards may be granted by the Committee in
its sole discretion as it deems necessary to retain those principal executive
Employees whose continued employment is considered to be essential to the growth
and success of the Corporation. Neither the members of the Committee nor any
member of the Board of Directors who is not an Employee shall be eligible to
receive a Conditional Retention Award. Awards may be granted only by the
Committee.

 

4.2 Frequency and Size. The Committee may in its discretion grant Conditional
Retention Awards in such amounts, in accordance with such criteria, at such
times, in such form and upon such conditions as it determines and may grant more
than one such award to any one individual.

 

2



--------------------------------------------------------------------------------

4.3 Relevant Factors. In selecting individual Employees to whom Conditional
Retention Awards shall be granted, as well as in determining the amount of such
awards, and the conditions, type, terms and provisions of each grant, the
Committee shall weigh such factors as are relevant to accomplish the purposes of
the Plan as stated in Article I, including but not limited to:

 

(a) the likelihood that alternative attractive financial opportunities will be
offered to the Employee;

 

(b) the estimated net financial effect on the Corporation and its Affiliated
Corporations of premature loss of the Employee’s services; and

 

(c) the individual performance of the eligible Employee.

 

4.4 Suspension. No Conditional Retention Awards have been granted since 1994,
and no further awards are authorized.

 

Article V    Conditional Retention Awards

 

5.1 Conditions. Conditional Retention Awards are provisional and forfeitable
until all relevant conditions have been satisfied. Each Conditional Retention
Award when granted shall require as a condition of full conversion to the status
of a Retention Award:

 

(a) that, except in the event of death during employment or termination of
services because of long term disability as defined in the disability plans of
the Corporation or an Affiliated Corporation, the Employee continue to be
employed by the Corporation or by an Affiliated Corporation until the Employee’s
normal retirement date or an early retirement date approved by the Committee,
and

 

(b) that the Employee’s performance should have been at a level satisfactory to
the Corporation over the period that the Conditional Retention Award is
outstanding.

 

5.2 Reduction or Cancellation of Conditional Retention Awards. Any Conditional
Retention Award shall be cancelled and no payment shall be made in respect
thereof if the Employee’s services are terminated for reasons other than long
term disability or death before attaining normal retirement date or the early
retirement date approved by the Committee. In the event of death during
employment or termination of services of the Employee because of long term
disability under the Corporation’s disability plans, or upon attainment by the
Employee of normal retirement date or an early retirement date approved by the
Committee, the Committee will review the Employee’s individual performance since
the date on which each Conditional Retention Award was granted. If the
Employee’s performance during this period was satisfactory in that he or she
more than met the job requirements over the period that the Conditional
Retention Award was outstanding then the full value of the Conditional Retention
Award shall be converted into a Retention Award. If the quality of the
Employee’s performance was less than satisfactory, the Committee, at its
discretion, may reduce the value of the Conditional Retention Award or may
cancel the Conditional Retention Award in which latter event no payment shall be
made in respect thereof.

 

3



--------------------------------------------------------------------------------

5.3 Form of Conditional Retention Award and Communication. Conditional Retention
Awards may be expressed in United States currency, performance units or a
combination thereof as determined by the Committee and may provide for Award
Supplements. The Committee in timely fashion shall communicate in writing to
each Employee to whom a Conditional Retention Award is granted under this Plan a
description of the award including the applicable terms, conditions and
contingencies of its payment.

 

Article VI    Settlement of Retention Awards

 

Upon satisfaction of the relevant conditions and conversion of a Conditional
Retention Award into a Retention Award, such an award shall be paid in the
following manner:

 

(a) In the case of an Employee retiring after 2007, the amount of the award
shall be converted to a cash equivalent lump sum using the average price of
Exxon Mobil Corporation stock over the six completed months prior to the
Employee’s retirement date and shall be paid to the Employee as soon as
practicable in a single lump sum.

 

(b) In the case of an Employee retiring before 2008, the award shall be paid in
the form of periodic payments determined in the manner specified for notional
stock balances under the Supplemental Savings Plan of Mobil Oil Corporation.

 

In the case of a Specified Employee, as defined in Section 409A of the Internal
Revenue Code, payment shall be made, or periodic payments shall commence, as
applicable, 6 months after the Employee’s retirement date. In such cases, the
principal amount of the Retention Award shall be credited with interest for 6
months at the Citibank prime lending rate.

 

Article VII    Award Supplements

 

The Committee may, in its discretion, direct the Corporation to supplement any
Conditional Retention Award or Retention Award for a period determined by the
Committee from time to time in its discretion beginning not earlier than the
date of grant and ending not later than the date of payment of any such award.
Such Award Supplements shall have the provisional character of an underlying
Conditional Retention Award or the non-forfeitable character of an underlying
Retention Award.

 

Article VIII    Accounts

 

For the purpose of accounting for Conditional Retention Awards and Retention
Awards deferred as to payment, the Corporation shall maintain bookkeeping
accounts for each Employee who has received such an award. Each account shall be
unfunded, shall not be a trust for the benefit of the Employee and shall not
give the Employee any rights superior to those of unsecured general creditors of
the Corporation. Such accounts shall be credited with such Award Supplements as
are authorized by the Committee.

 

Article IX    Benefit Plans

 

Conditional Retention Awards, Retention Awards and Award Supplements may not be
used in determining the amount of compensation for any purpose under the benefit
plans of the Corporation or an Affiliated Corporation, unless the Board of
Directors shall otherwise from time to time expressly provide.

 

4



--------------------------------------------------------------------------------

Article X    Amendment, Suspension or Termination of the Plan

 

10.1 Suspension or Termination. The Board of Directors may suspend the Plan at
any time or may terminate the Plan in its entirety. No awards shall be granted
during any suspension of the Plan or after the Plan has been terminated.
Conditional Retention Awards granted prior to suspension or termination of the
Plan may not be cancelled solely because of such suspension or termination,
except with the consent of the grantee of the award.

 

10.2 Amendment. The Board of Directors may amend the Plan from time to time,
except that amendments which affect the qualification for eligibility to become
or remain a member of the Committee or which affect the requirements as to
eligibility of Employees to participate in the Plan or which affect the
prohibition against granting a Conditional Retention Award to a member of the
Committee must be approved by the shareholders of the Corporation.

 

Article XI    Effective Date and Duration of the Plan

 

The Plan is effective January 1, 1984, subject to the affirmative vote of the
holders of a majority of all outstanding shares of stock of the Corporation
present in person or by proxy at the Annual Meeting of Stockholders in 1984. The
Plan shall continue until such time as it may be terminated by action of the
Board of Directors.

 

5